Title: To James Madison from Thomas Mann Randolph, 28 December 1820
From: Randolph, Thomas Mann
To: Madison, James


                
                    Dear Sir,
                    Richmond December 28. 1820
                
                My Brother in Law Mr Hackley informs me that he will shortly be in the neighbourhood of your Country Seat, and I ask of him to wait upon you with my homage, which it has, for such a number of years, been my pride to be allowed to pay. His long residence in the Peninsula, and his excellent understanding, and habit of observation, may perhaps enable him to afford you interesting conversation for an evening. It would be gratifying to him, for ever, to have it in his power to engage your attention, or excite enquiries from you, upon any subject which his travels have given him the opportunity of becoming acquainted with. My warm attachment to him gives me great concern in his prosperity, but I am not fully informed of his present views. As no doubt however their direction must be towards Publick affairs, in some situation suitable to his capacity, and habits of business, I take the liberty to express the gratitude which would be felt by all his numerous friends, if you were to favor him with the communication of any sentiments you might entertain of a nature to be usefull to him in such respect.
                My Wife who is with me at present renews to Mrs Madison and yourself her assurances of friendship. With the most affectionate attachment I am Dear Sir your most obedt.
                
                    Th M Randolph
                
            